Citation Nr: 1715599	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which declined to reopen the Veteran's claim for service-connection.  Jurisdiction of this matter was subsequently transferred to the RO in Oakland, California.  

This claim was previously remanded by the Board in September 2015 and May 2016, for additional development by the RO, to include acquiring additional medical evidence and VA examination opinions.  The Board finds that the additional development requested on remand has been substantially completed.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a back disability that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file. All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has been provided with VA examinations in December 2015 and June 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection 

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309 (a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Back Disability

The Veteran claims that his currently diagnosed back disability, to include degenerative arthritis of the lumbar spine and spondylolysis, are due to incidents of active service.  Specifically, the Veteran asserts that he began having lower back pain during service and was eventually separated from service as a result of a back injury.  He claims that injury was caused by physical trauma when he fell or was pushed from his bed and landed on his back.  The Board finds, the evidence of record, to include his service medical records, lay statements, and VA examinations, is at least in equipoise, and that the Veteran's back disability was caused by or etiologically related to service.  Therefore, the claim for service connection for a back disability must be granted.  

A review of the service medical records of record notes that the Veteran complained of and was treated for back pain during service.  Specifically, in a note in the service medical records in November 1966, the Veteran was noted to have lower back pain that affected his ability to move, the Veteran was noted to have minimal limitation of range of motion.  Later, in December 1966, the Veteran was again noted to have back pain.  That record noted that the Veteran had mentioned that back pain started several years earlier, prior to service, due to a baseball injury.  The Veteran was subsequently discharged from service, due to medical issues.  Specifically, a Medical Board finding of the Veteran's discharge noted a diagnosis of spondylolisthesis of L1 and S1 of the lumbar spine.  While the Medical Board noted that the Veteran had a history of back pain, no determination was made with regard to the etiology of the back spondylolisthesis. 

Post-service medical records are silent of any treatment or complaints of back pain until decades later.  In the Veteran's initial claim, and in subsequent lay statements from the Veteran, he has consistently asserted that his back pain and disability began in service, specifically from an incident where he was thrown off his bunk, and landed on his back.  He notes that the lack of treatment or medical records of his back disability after service was due to the fact that he did not have health insurance and did not seek treatment.  During a hearing before the undersigned Veterans Law Judge, the Veteran noted that he also did not remember a back injury prior to service, or injuring his back playing baseball, and continued to assert that the condition started during active service.  

VA conducted examinations in December 2015 and June 2016 to determine the etiology of the claimed back disability.  In the December 2015 opinion, the Veteran was diagnosed with degenerative arthritis of the lumbar spine, intervertebral disc syndrome, spondylolysis, and spondylolisthesis.  The examiner ultimately noted that the Veteran's condition was less likely than not due to any incident of active service.  As a rationale, the examiner noted that the in-service incident, as claimed by the Veteran was not noted in the service medical records, and that without confirmation of an actual incident of being thrown off his bunk during active service, the examiner could not confirm that such a condition was etiologically related to service.  However, the examiner noted that if that event or injury during service were confirmed, that incident could be considered to have caused the current spondylolysis.  

In a June 2016 VA examination, the Veteran was again diagnosed with the same disabilities as those noted a year prior at the December 2015 examination.  The examiner, after noting review of the medical history, to include in-service and post-service medical records, and lay statements, concluded again that the Veteran's back disability was not etiologically related to any aspect of active service.  The examiner ultimately noted a rationale that there was evidence that the Veteran's condition pre-existed service, due to, as noted in the service medical records, playing baseball prior to service.  The examiner also noted the importance of the Veteran's 2004 motor vehicle accident to the back disability. 

The Board finds that the positive and negative evidence regarding the Veteran's claim to be at least in equipoise, or of equal probative weight.  The Board finds that, while the two VA examiners' opinions constitute evidence that weighs against the claim, the Board has assigned those opinions less probative value.  Notably, the first December 2015 examiner's opinion did not provide an adequate rationale for the negative opinion, as noted in the Board's prior remand.  The Board finds that at best, that opinion was equivocal and speculative, noting almost a positive opinion dependent on the credibility of the Veteran's in-service back injury.  In that opinion, consideration was not given to the Veteran's lay statements or those submitted from the Veteran's fellow servicemen, of his in-service injury and incident.  

Likewise, the June 2016 examiner's opinion is also found to be inadequate, as the opinion, at least in part, relies on the basis that the Veteran's back condition pre-existed service due to a baseball injury.  The Board notes that the examiner seems to fail to consider medical evidence of record that demonstrates that the Veteran's back condition predates post-service accidents, notably that the Veteran was given a diagnosis of spondylolysis when exiting active service in 1967, and a diagnosis of degenerative disc disease of the lumbar spine, during a September 1996 VA general examination, before post-service accidents.  Therefore, the Board notes the examiner's opinion is based on inaccurate factual basis, and cannot be afforded high probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  For those reasons, the Board finds the VA examiners' opinions to be of minimal probative value.  
 
Alternatively, the Board finds that a review of the service medical records shows that the Veteran entered service with no indicated disability of the back on his entrance examination.  As there has been no finding that a back condition clearly and unmistakably pre-existed entrance to service, the Board must assume the Veteran entered service sound, with no disability of the back.  38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Horn v. Shinseki, 25 Vet. App. 231 (2012) (even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness).  Therefore, in consideration of the totality of the Veteran's records, the Board finds that the evidence tends to demonstrate that the Veteran's back disability started during service, and has been ongoing until the present, as he entered service sound, and was medically discharged due to a diagnosis of spondylolysis of the back.  He continues to be diagnosis with spondylolysis of the back to the present.  The Board finds that the service medical records confirm that he experienced back trauma during service, and the Veteran is competent to report experiencing back pain since his service.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).  Therefore, there is equally persuasive evidence of record showing a relationship between the Veteran's current low back disability and injury in service.  

Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a low back disability.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disability is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


